Citation Nr: 0830782	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  05-35 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post traumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to November 
1971.  This case comes to the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision from the 
Department of Veterans' Affairs (VA) Regional Office in 
Anchorage, Alaska.  The veteran did not respond to this 
rating decision but a subsequent rating decision was issued 
in July 2004 after the examination report from the veteran's 
February 2004 VA examination was received.  The second rating 
decision rendered the same conclusion as the first thereby 
continuing the initial rating of 30 percent for PTSD and 
included a letter notifying the veteran that he had one year 
to respond if he disagreed.  The veteran did respond with a 
notice of disagreement within this one-year period, 
specifically in May 2005.  As the veteran submitted a timely 
notice of disagreement with this second rating decision and 
made no claim for an increased rating after the issuance of 
the first rating decision, his disagreement shall be 
concluded to be with the initial rating determination with 
regards to PTSD and this claim will therefore be treated as a 
claim for an increased initial disability rating.

The veteran testified before the undersigned Veterans' Law 
Judge in a May 2007 Travel Board hearing.  A transcript of 
that hearing has been made a part of the claims file.

It is noted that at the time of the hearing, the veteran was 
not represented despite the record showing that he was to be 
represented by The American Legion.  Indeed, The American 
Legion submitted a written revocation of the power of 
attorney in a May 2007 statement after being dismissed as the 
veteran's representative at that hearing.


FINDING OF FACT

For the entire period on appeal, the veteran's PTSD alone has 
been manifested in sleeping problems, guilt, anhedonia and 
various other subjectively reported symptoms but notably 
absent for symptoms that would impair his ability in 
occupational and social setting by reducing reliability and 
productivity.  Rather, any symptoms that could be considered 
to have impacted the veteran in such a way have been related 
to other, non-service-connected psychological disabilities 
and not to PTSD.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD have not been met for any of the period on appeal.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1-4.14, 4.125-4.130, Diagnostic Code (DC) 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder examination reports from the three formal VA 
examinations that the veteran has been afforded.  No other 
medical evidence has been associated with the claims folder 
as the veteran denies having sought any treatment for his 
disorder and there is nothing to suggest that there are 
outstanding medical records or other evidence regarding his 
PTSD.  The Board finds that no additional assistance is 
required to fulfill VA's duty to assist.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Claim for Increased Initial Rating

The veteran claims that his PTSD is manifested by symptoms 
that warrant a rating in excess of the initially assigned 30 
percent rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3. 

The veteran is currently evaluated as 30 percent disabled for 
PTSD under 38 C.F.R. § 4.130 DC 9411 which refers to the 
General Rating Formula for Mental Disorders.  According to 
that formula, in order to warrant the next higher rating for 
PTSD, a 50 percent rating, the evidence must show the 
following:

occupational and social impairment with 
reduced reliability and productivity due 
to symptoms such as:

?	flattened affect;

